DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 08/18/2022. Claims 1, 11, 15, and 18 have been amended. Claims 1-18 are pending and examined below.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the claim recites the limitation “wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector”. However, there is insufficient antecedent for the limitation “the mask” in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SKIN REFLECTANCE PULSE OXlMETRY: IN VIVO MEASUREMENTS FROM THE FOREARM AND CALF” (hereinafter referred to as “Mendelson”).
 	Regarding claim 1, Mendelson, a skin reflectance oximetry device, teaches a photoplethysmography (PPG) device (abstract; heated skin reflectance pulse oximeter sensor; Figures 1A, 1B) comprising:
an equipment module (oximeter sensor; Figures 1A, 1B) which includes:
a first light emitting diode (LED) adapted to emit light of a first wavelength from a patient facing extremity of the equipment module (red LEDs; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B);
a second LED adapted to emit light of a second wavelength from the patient facing extremity of the equipment module (infrared LEDs; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B); and
a photodetector (array of 6 photodiodes (photodetectors) arranged around the LEDs; as shown in Figures 1A, 1B); and
a mask covering the patient facing extremity of the equipment module so that when the PPG device is applied to a patient the mask is situated between the patient and the patient facing extremity (thermofoil heater, brass ring, optically clear epoxy; page 8, column 2, line 45-page 9, column 1, line 15);
wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector (the optically clear epoxy (part of the mask covering), is divided into two windows by the optical shield with one window having the red and infrared LED and the other having the photodiode; as shown in Figure 1). 
Regarding claim 2, Mendelson teaches wherein the mask comprises a reflective mask (mask has brass ring (which is reflective material); page 8, column 2, line 45-page 9, column 1, line 15).
Regarding claim 3, Mendelson teaches wherein the PPG device is non-enveloping when applied to the patient (device is attached to the ventral side of the forearm with a transparent double-sided adhesive ring; page 9, column 2, lines 31-37).
Regarding claim 4, Mendelson teaches wherein the photodetector comprises a photodiode (as shown in Figures 1A, 1B).
Regarding claim 5, Mendelson teaches wherein the photodetector comprises an array of two or more photodetectors (as shown in Figures 1A, 1B).
Regarding claim 6, Mendelson teaches wherein the photodetector comprises a ring of photodetectors circumscribing the first and second LED's (as shown in Figures 1A, 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 5158082 A (hereinafter referred to as “Jones”) in view of US 20190380586 A1 (hereinafter referred to as “Park”).
Regarding claim 11, Jones, an apparatus for heating tissue a with PPG sensor, teaches a photoplethysmography (PPG) device (abstract; Figure 1) comprising:
a first light emitting diode (LED) adapted to emit light of a first wavelength (red LED 30; column 2, lines 45-68; Figure 1);
a second LED adapted to emit light of a second wavelength (infrared LED 28; column 2, lines 45-68; Figure 1);
a photodetector (32; column 2, lines 45-68; Figure 1); and
a processor adapted to control a drive current and/or an operating time of the second LED to achieve an elevated localized body tissue temperature of a patient to which the PPG device is applied (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2); but does not explicitly teach wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector. 
However, Park teaches wherein the mask (510, 751; Figures 1 and 5A) comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector (column [0084], [0096]; as shown in Figures 1 and 5A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones, to have a plate like mask with a first window for the first and second LEDs and a second window for the photodiode, as taught by Park because doing so provides a configuration for emitting and receiving light. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 12, Jones, in view of Park, teaches further comprising a temperature sensor adapted to detect the elevated localized body tissue temperature (column 4, lines 13-30; Figures 1-2).
Regarding claim 13, Jones, in view of Park, teaches wherein the processor is adapted to control the drive current and/or the operating time of the second LED to achieve and maintain the elevated localized body tissue temperature at a specified value (column 4, lines 13-30; Figures 1-2).
Regarding claim 14, Jones, in view of Park, teaches wherein the first wavelength is from a visible portion of an electromagnetic spectrum (red LED 30; column 2, lines 45-68; Figure 1) and the second wavelength is from an infrared portion of the electromagnetic spectrum (infrared LED 28; column 2, lines 45-68; Figure 1).
Regarding claim 15, Jones teaches a method for conducting a photoplethsymographic (PPG) procedure on a person (abstract), the method comprising:
illuminating a tissue sample with radiation of a first wavelength emitted from a first LED and radiation of a second wavelength emitted from a second LED (column 3, lines 33-58);
trapping radiation in the tissue sample (column 3, lines 33-58);
detecting at least a portion of tissue-reflected first wavelength radiation and tissue-reflected second wavelength radiation (column 3, lines 33-58); and
analyzing the tissue-reflected first wavelength radiation and a detected non-reintroduced second wavelength radiation to determine a parameter of interest (measures for oxygen saturation (parameter of interest); column 3, lines 33-58), wherein the parameter of interest includes one or more of the following: blood oxygen saturation, blood pressure, heart rate, respiration, and arterial compliance of the person (measures oxygen saturation; column 3, lines 33-45); but does not explicitly teach wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector. 
However, Park teaches wherein the mask (510, 751; Figures 1 and 5A) comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector (column [0084], [0096]; as shown in Figures 1 and 5A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones, to have a plate like mask with a first window for the first and second LEDs and a second window for the photodiode, as taught by Park because doing so provides a configuration for emitting and receiving light. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 16, Jones, in view of Park, teaches further comprising warming the tissue sample with radiation of the second wavelength prior to detecting the at least a portion of tissue-reflected first wavelength radiation and the tissue-reflected second wavelength radiation (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2).
Regarding claim 17, Jones, in view of Park, teaches further comprising warming the tissue sample with radiation of the second wavelength prior to illuminating the tissue sample with radiation of the first wavelength and radiation of the second wavelength (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2).
Regarding claim 18, Jones teaches a method for conducting a photoplethsymographic (PPG) procedure on a person(column 3, lines 59-66; column 4, lines 13-30; Figures 1-2), the method comprising:
warming a tissue sample with radiation of a second wavelength (column 3, lines 33-58);
illuminating the tissue sample with radiation of a first wavelength and radiation of the second wavelength (column 3, lines 33-58);
detecting tissue-reflected first wavelength radiation and tissue-reflected second wavelength radiation (column 3, lines 33-58); and
analyzing the tissue-reflected first wavelength radiation and the tissue-reflected second wavelength radiation to determine a parameter of interest (column 3, lines 33-58), wherein the parameter of interest includes one or more of the following: blood oxygen saturation, blood pressure, heart rate, respiration, and arterial compliance of the person (measures oxygen saturation; column 3, lines 33-45), but does not explicitly teach wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector. 
However, Park teaches wherein the mask (510, 751; Figures 1 and 5A) comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector (column [0084], [0096]; as shown in Figures 1 and 5A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones, to have a plate like mask with a first window for the first and second LEDs and a second window for the photodiode, as taught by Park because doing so provides a configuration for emitting and receiving light. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson as applied to claim 1 above, and further in view of US 5158082 A (hereinafter referred to as “Jones”).
Mendelson teaches claim 1 as discussed above.
Regarding claims 7-9, Mendelson teaches a temperature transducer, but does not explicitly teach further comprising a processor adapted to control a drive current and an operating time of the second LED to achieve an elevated body tissue temperature of a patient to which the PPG device is applied; further comprising a temperature sensor adapted to detect the elevated body tissue temperature; and wherein the processor is adapted to control the drive current and the operating time of the second LED to achieve and maintain the detected elevated body tissue temperature at a specified value.
However, Jones, an apparatus for heating tissue with a photoplethysmograph sensor, teaches a processor adapted to control a drive current and an operating time of the second LED to achieve an elevated body tissue temperature of a patient to which the PPG device is applied (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2) and wherein the processor is adapted to control the drive current and the operating time of the second LED to achieve and maintain the detected elevated body tissue temperature at a specified value (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mendelson, to have an LED to elevate body tissue temperature, as taught by Jones since it would be the simple substitution of one known element (a temperature transducer of Mendelson) with another (processor configured to make the LED raise body tissue temperature of Jones) in order to achieve a predictable result namely elevating body tissue temperature.
Also Jones teaches further comprising a temperature sensor adapted to detect the elevated body tissue temperature (thermistor 34; column 4, lines 13-30; Figures 1-2; as taught by Jones). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mendelson, to have a temperature sensor, as taught by Jones, because doing so allows a user to determine whether the tissue has been elevated to an appropriate temperature to collect PPG data.
Regarding claim 10, Mendelson, in view of Jones, teaches wherein the first wavelength is from a visible portion of an electromagnetic spectrum (red light; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B; as taught by Mendelson) and the second wavelength is from an infrared portion of the electromagnetic spectrum (infrared light; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B; as taught by Mendelson).

Response to Arguments
Applicant’s arguments, filed 08/18/2022, with respect to the 35 USC 101 rejection regarding claims 15-18 have been fully considered and are persuasive.  The 35 USC 101 rejection regarding claims 15-18 have been withdrawn. 

Applicant's arguments filed 08/18/2022 with regards to 35 USC 102 rejection of claim 1 has been fully considered but they are not persuasive. 
Regarding claims 1, Applicant argues that both the Mendelson and the Jones reference fail to teach a plate like mask covering with a first and second window. Examiner respectfully disagrees.
For claim 1, as discussed above, Mendelson teaches a mask covering the patient facing extremity of the equipment module so that when the PPG device is applied to a patient the mask is situated between the patient and the patient facing extremity (thermofoil heater, brass ring, optically clear epoxy; page 8, column 2, line 45-page 9, column 1, line 15); wherein the mask comprises a plate-like member having a first window that registers with both the first LED and the second LED and having a second window spaced from the first window that registers with the photodetector (the optically clear epoxy (part of the mask covering), is divided into two windows by the optical shield with one window having the red and infrared LED and the other having the photodiode; as shown in Figure 1). Further under the broadest reasonable interpretation, Mendelson’s mask falls under the description of “a plate-like member”).
	As such Applicant’s argument is found to unpersuasive.

Applicant’s arguments, filed 08/18/2022, with respect to the rejection(s) of claim(s) 11, 15, and 18 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 by Jones, in view of Park for claims 11, 15, and 18. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791